IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                     NOS. WR-91,762-01, WR-91,762-02 & WR-91,762-03


                          EX PARTE JEREMY MATEJEK, Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                CAUSE NOS. 17-07-12,718A, 17-07-12,719A & 17-07-12,735C
                IN THE 24TH DISTRICT COURT FROM DEWITT COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of three manufacture or delivery of a controlled substance charges

and sentenced to four years’ imprisonment in two of the cases and to sixteen months’ state jail in the

third case. Applicant filed motions in the county of conviction that were construed as applications

for habeas corpus. The trial court signed orders purporting to grant relief and dismiss the charges.

The district clerk forwarded the records to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant’s pleadings challenging the validity of final felony convictions were not presented

on the mandatory form for Article 11.07 applications and are dismissed as non-compliant without

prejudice to re-filing on the correct form. See TEX . R. APP . P. 73.2.

       “It is well established that only the Court of Criminal Appeals possesses the authority to grant
                                                                                                   2

relief in a post-conviction habeas corpus proceeding where there is a final felony conviction. The

trial court is without such authority.” Ex parte Alexander, 685 S.W.2d 57, 60 (Tex. Crim. App.

1985). Accordingly, we vacate the court’s orders signed on September 3, 2020, purporting to grant

relief.

          Copies of this order shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Filed: October 7, 2020
Do not publish